Order entered September 11, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01591-CR

                          CHARLES LEE GALLAMORE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-85499-2013

                                           ORDER
         The Court GRANTS appellant’s second motion to extend time to file his brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.

                                                      /s/   ADA BROWN
                                                            JUSTICE